DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, drawn to a pressure vessel in the reply filed on 03/30/2022 is acknowledged.  The applicant amended claims 7-16 to depend from product claim 1.  As such, claims 7-16 shall be treated on their merits as product by process claims.  The restriction is deemed proper and made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103383057 (‘057).  Note that paragraph or text citations are to the English translation that is of record.
Regarding claim 1: ‘057 discloses a pressure vessel (fig 1, ¶0020), comprising: a vessel body that comprises a cylindrical-shaped straight body portion (fig 1) with a spiral-shaped projection (2, fig 1, ¶¶0008,0024) portion formed at an outer peripheral surface of the straight body portion; and a covering portion (3, 4, 5, fig 1) that comprises a fiber bundle (3, fig 1) wrapped onto the outer peripheral surface of the straight body portion in a spiral pattern (¶¶0022,0024) running parallel to the projection portion (figure 1) so as to cover the outer peripheral surface of the straight body portion.
Regarding claim 7: ‘057, as applied to claim 1 above, discloses the cylindrical- shaped straight body portion such that the spiral-shaped projection portion is formed at the outer peripheral surface of the cylindrical-shaped straight body portion (fig 1); and a wrapping process (i.e. winding, ¶0008) of wrapping the fiber bundle onto the outer peripheral surface of the straight body portion in the spiral pattern running parallel to the projection portion so as to cover the outer peripheral surface of the straight body portion.  With respect to the recitation of a “molding process” this is a product by process limitation.  The claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by ‘057.  Therefore, the claim is anticipated by the teachings of ‘057.
	Regarding claims 2 and 8: ‘057, as applied above, discloses wherein a height of the projection portion is equal to or less than a thickness of the fiber bundle (fig 1).
	Regarding claims 5 and 11: ‘057 discloses  a first layer (3, fig 1) of the fiber bundle wrapped onto the outer peripheral surface of the straight body portion in the spiral pattern running parallel to the projection portion, and a second layer (4, fig 1) above the first layer, the second layer comprising a fiber bundle wrapped in a spiral pattern in a direction that intersects with the projection portion (¶¶0008,0017,0022).
	Regarding claims 6 and 12: ‘057 discloses a thermosetting resin impregnated into the fiber bundle and cured to harden the fiber bundle (¶0022). With respect to the hardening and heating processes, these are product by process limitations.  The claimed limitations do not define a structure that is distinguished from the end product of the invention disclosed by ‘057.  Therefore, the claim is anticipated by the teachings of ‘057.
	Regarding claims 13 and 15: ‘057 discloses wherein the fiber bundle in the first layer is arranged on opposite sides of the projection portion without getting over the projection portion, and the fiber bundle in the second layer extends over the projection portion (see figure 1).
	 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103383057 (‘057), as applied to claim 1 above.
Regarding claims 3,4,9,10: ‘057 discloses that the fiber bundle is wrapped parallel with the projection portion (figure 1) but not the claimed angle of inclination.  However, the claimed range is merely an optimal or workable range that could be found by performing routine experimentation and/or calculations.  Further, the angle of inclination is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize.  The angle of inclination would affect the fibers effectiveness at counting stresses in the axial and/or radial direction.  For example, if the fibers were parallel to the main axis of the vessel, then they would provide little help in countering radial/hoop stresses.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have made the angle of inclination of ‘057 within the claimed range because it is an optimal or workable range that could be found through routine experimentation.  Further, the examiner notes, the applicant does not disclose any criticality and/or unexpected result related to the claimed range.  
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103383057 (‘057) in view of Anderson (US 3,335,904).
Regarding claims 14 and 16: ‘057, as applied above, discloses all of the claimed limitations except that wherein the fiber bundle in the second layer extends over the projection portion without contacting the projection portion.  However, ‘904 discloses a very similar container having a helical projection (13, fig 2) that extend from the surface of the container (col. 2 ll. 14-17).  ‘904 discloses that the fiber bundle (16, fig 2, col. 2 ll. 38-49) in the second layer extends over the projection portion without contacting the projection portion (fig 2) due to a thin plastic layer (15) which provides a base for the winding (col. 2 ll 38-49).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified ‘057 so that the fiber bundle in the second layer extends over the projection portion without contacting the projection portion, as taught by ‘904, so as to provide a base for winding the fibers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,874,544 discloses a pressure vessel with helical projections 9


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733